DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation, 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation(s) is/are:
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising: 
	providing via a communications module an electronic platform comprising 
	a first interface for interacting with one or more realtors, 
	a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and 
	a third interface for communication with a financial institution computing system; 
	receiving via the third interface of the communications module a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform; 
	storing a database of realtor profile data for each of a plurality of the realtors, the profile data comprising a plurality of metrics; 
	providing via the second interface of the communications module a realtor search tool to receive search criteria; 
	receiving via the second interface of the communications module a third signal from the acquiring entity including search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; 
	sending via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device;
	 23577200.1receiving via the second interface of the communications module a fifth signal including a request for a selected realtor; 
	providing controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module; and 
	enabling via the third interface of the communications module at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system, using the first interface or the second interface of the communications module.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)  sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to discuss the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification references example systems and methods comprising a device for interfacing acquiring entities and realtors, wherein the device comprises a processor, a communications module, and a memory storing executable instructions to provide, via the communications module, an electronic platform comprising a plurality of interfaces (0020), with a specific reference to a method corresponding to the method of claim 15 at paragraph (0021). The specification provides a broad reference to non-transitory computer readable medium comprising computer executable instructions for providing via a communications module an electronic platform comprising a plurality of interfaces signals are merely associated with transmitting and receiving information (0020-0023).
In view of the specification, a platform is interpreted as a system comprising a plurality of components, wherein the components which comprise a processor and memory which stores executable instructions to provide the elements recited in the claim limitations (i.e., modules, interfaces, and tools) to perform the claimed functions. As such, while claim 15 is an independent method claim, the method of claim 15 comprises limitations [steps] reciting claimed functions, wherein the scope of the limitations [steps] and claimed functions are limited by the functional relationship associated with the referenced platform, module, interface, tool, etc., claim 15 is interpreted as invoking 35 USC 112(f).
The Examiner notes interpreting claim 15 as invoking 35 USC 112(f) does not constitute a claim rejection, but merely indicates claim 15 (and subsequent dependent claims) is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Additionally, the Examiner notes that, while independent claim 1 and independent claim 20 comprise substantially similar limitations as the method of independent claim 15, independent claim 1 and independent claim 20 are not interpreted as invoking 35 USC 112(f) due to the claim construction making it obvious that the recited module, platform, interfaces, tool, etc. are associated with a recited structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding claim 1 (and substantially similar claims 15 and 20), “enable via the third interface of the communications module at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system, using the first interface or the second interface of the communications module,” is unclear. The limitation comprises two different scopes for the function of, “enable…at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system.” The limitation may be interpreted as requiring at least one step in an acquisition process being enabled via the third interface of the communications module, as well as requiring at least one step in an acquisition process being enabled using the first interface or the second interface of the communications module. It is unclear if at least one step in an acquisition process is enabled to be electronically executed or electronically initiated with the financial institution computing system by the third interface or if at least one enable at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system via the communications module.” This interpretation is based on the broadest reasonable interpretation of the limitations in view of the specification and the claims, wherein the communications module comprising executable instructions to provide the recited interfaces. Additionally, under the broadest reasonable interpretation, and in view of the instant specification, the modifiers applied to the interfaces (or to modules, tools, signals, etc.) are merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over the prior art and are not given patentable weight. Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability (See MPEP 2111.04, MPEP 2111.05, MPEP 2114).
	Regarding claim 10, “enable at least one step in a real estate transaction associated with a financing to be executed or initiated using the first or second interface of the communications module,” is unclear. In order to expedite compact prosecution, the Examiner interprets the limitation as, “enable at least one step in a real estate transaction associated with financing a loan to be executed or initiated using the first or second interface of the communications module.”
	Regarding claim 19, “enabling at least one step in a real estate transaction associated with a financing to be executed or initiated using the first or second interface of the communications module,” is unclear. In order to expedite compact prosecution, the Examiner interprets the limitation as, “enabling at least one step in a real estate transaction associated with financing a loan to be executed or initiated using the first or second interface of the communications module.”
	
	The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
	Claims 2-14 are rejected due to their dependency from claim 1. Claims 16-19 are rejected due to their dependency from claim 15.

CLAIM INTERPRETATION
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office Action. A more specific discussion of claim interpretation in the context of claim rejections will be provided in any applicable subsequent section.

While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the instant Office Action. The discussion of independent claim applies to substantially similar limitations of subsequent dependent claims.

The Examiner notes that a decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02, MPEP 2111). While the instant claims comprise inconsistent references to a plurality of similar elements and limited use of transitional terms or phrases to aid in clarifying the intended relationships between elements and distinguish between recited functions and non-functional descriptive material, the Examiner will attempt to note illustrative examples in the Claim Objections section and provide a discussion of claim interpretation in lieu of a rejection under 35 USC 112(b) when, in the Examiner’s view, the claim construction would result in one of ordinary skill in the art not finding the claims indefinite.

The Examiner notes that the claims comprise multiple instances wherein claim wording may be interpreted as comprising an intended use, nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. An intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). 
	For example, regarding the preamble of claims 1, 15, and 20:
	(claim 1) A device for interfacing acquiring entities and realtors, the device comprising:
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising
	(claim 20) A non-transitory computer readable medium for interfacing acquiring entities and realtors, the computer readable medium comprising computer executable instructions for: 
	 The language in bold, above, is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction (See MPEP 2111.02).	 
	Regarding general claim interpretation of claim 1 (and substantially similar claims 15 and 20):
	provide via the communications module an electronic platform comprising a first interface for interacting with one or more realtors, a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and a third interface for communication with a financial institution computing system; 
	The limitation above broadly comprises providing a plurality of interfaces, wherein the intended use of the interfaces is for transmitting and receiving information [with one or more realtors, electronic communication devices, and a computing system]. Additionally, under the broadest reasonable interpretation, and in view of the instant specification, the Examiner notes that modifiers applied to the interfaces (or to modules, tools, signals, etc.) are merely labels that may convey a meaning to the human reader, but do not establish a functional relationship, and thus do not serve to distinguish over the prior art and are not given patentable weight. Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the items) which do not explicitly alter or impact the steps of the method do not patentably distinguish the claimed invention from the prior art in terms of patentability (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). An acquiring entity may be interpreted as any party or entity acquiring a property, such as a buyer, lender, mortgage company, etc. 
	receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform; 
	The limitation above broadly comprises receiving financial data and personal profile data for each acquiring entity [transmitting and receiving information/data] (i.e., transmitting and receiving a first signal and a second signal via the third interface, wherein the signals are associated with information/data being transmitted/received). 
	store a database of realtor profile data for each of a plurality of the realtors, the realtor profile data comprising a plurality of metrics; 
	The limitation above broadly comprises storing a database of realtor profile data comprising a plurality of metrics.
	provide via the second interface of the communications module a realtor search tool to receive search criteria; 
	The limitation above broadly comprises providing a search tool.
	receive via the second interface of the communications module a third signal from the acquiring entity including search criteria and 
	The limitation above broadly comprises receiving search criteria.
	use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; 
	The limitation above broadly comprises generating a search result list based on the search criteria comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric.
	send via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device; 
	The limitation above broadly comprises sending the search result list to an electronic communication device of the acquiring entity (i.e., sending the search result list to a device of the buyer). The Examiner notes claim 1 previously recites, “a second interface for interacting with acquiring entities via acquiring entity electronic communication devices.” While the element of, “the acquiring entity electronic communication device,” lacks proper antecedent basis, in lieu of a rejection under 35 USC 112(b) the Examiner views the limitation as not being indefinite to one of ordinary skill in the art in view of the claim interpretation provided above.  
	receive via the second interface of the communications module a fifth signal including a request for a selected realtor;
	The limitation above broadly comprises receiving a request for a selected realtor.
	 23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module, and 
	The limitation above broadly comprises providing the selected realtor with controlled access to the financial data and the personal profile data.
	enable via the third interface of the communications module at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system, using the first interface or the second interface of the communications module.  
	The limitation above broadly comprises enabling at least one step in the process to be electronically executed or electronically initiated via the communications module.

	Regarding claim 2 (and substantially similar claim 16), claim 2 recites: 
	wherein the computer executable instructions further cause the processor to: provide the plurality of realtors with limited access to the financial and personal profile data to vet at least one acquiring entity according to financial viability.  
to the financial and personal profile data, only the function of, “provide the plurality of realtors with limited access to the financial and personal profile data,” Is positively recited as being required (See MPEP 2111.04, MPEP 2111.05, MPEP 2114).

	Regarding claim 3 (and substantially similar claim 17), claim 3 recites:
	receive via the communications module a sixth signal including a request to omit a particular realtor from recommendations provided to at least one acquiring entity based on the vetting.
	The limitation above broadly comprises receiving a request to omit a particular realtor from recommendations. The Examiner notes the function of vetting has not been recited as being performed. 
	Regarding claim 4:
	wherein the data provided to the selected realtor comprises data associated with a mortgage pre-approval.  
	In lieu of a rejection under 35 USC 112(b) for the limitation being unclear with respect to if, “the data,” in “the data provided to the selected realtor,” is intended to be recited as, “the financial data,” recited in claim 1 or, “the personal profile data,” recited in claim 1, the Examiner interprets the element as referencing, “the financial data,” recited in claim 1.


	Regarding claim 7:
	store home search data for at least one acquiring entity; and 
	The limitation above broadly comprises storing buyer home search data.
	provide access to the home search data to the selected realtor via the first interface of the communications module, to assist in a home buying process.  
	The limitation above broadly comprises providing the selected realtor with access to the buyer’s home search data. The language in bold is interpreted as nonfunctional descriptive material in that it is an intended use of providing the selected realtor with access to the buyer’s home search data.
	
	Regarding claim 13 and claim 14, claim 13 and claim 14 recite, “the realtors.” In lieu of a rejection under 35 USC 112(b) for the claims being indefinite, the Examiner interprets, “the realtors,” as, “the one or more realtors,” in order to reference the, “one or more realtors,” recited in claim 1 as opposed to interpreting, “the realtors,” as, “the plurality of realtors,” to reference, “a plurality of realtors,” recited in claim 1.

While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the interest of compact prosecution, nonfunctional descriptive material, an intended use, e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below, in order to expedite compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-14 are directed towards a device (i.e., a manufacture), claims 15-19 are directed towards a method (i.e., process), and claim 20 is directed towards a non-transitory computer readable medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-6 and 8-20 are directed to a non-statutory subject matter 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 15, and 20 are substantially similar and recite a judicial exception illustrated by:
	interacting with one or more realtors, interacting with acquiring entities, and communication with a financial institution; 
	receive financial data and personal profile data for each acquiring entity associated with the electronic platform; 
	store realtor profile data for each of a plurality of the realtors, the realtor profile data comprising a plurality of metrics; 
	provide a realtor search tool to receive search criteria; 
	receive from the acquiring entity search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; 
	send the search result list to the acquiring entity; 
	receive a request for a selected realtor;
	 23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor, and 
	enable at least one step in an acquisition process to be executed or initiated with the financial institution.
	As such, the claims recite functions associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., interacting with one or more realtors, interacting with acquiring entities, and communication with a financial institution; receive financial data and personal profile data; store realtor profile data comprising a plurality of metrics; provide a realtor search tool to receive search criteria; receive from the acquiring entity search criteria and use the received search criteria and the realtor profile data to generate a search result list; that satisfies at least one search criterion and satisfies at least one realtor metric;  send the search result list to the acquiring entity; receive a request for a selected realtor;  23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor, and enable at least one step to be executed or initiated with the financial institution).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).	
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions and managing personal behavior or relationships or interactions between people in that they are directed to marketing or sales activities or behaviors and business relations and following rules or instructions (i.e., interacting with one or more realtors, interacting with acquiring entities, and communication with a financial institution; receive financial data and personal profile data; store realtor profile data comprising a plurality of metrics; provide a realtor search tool to receive search criteria; receive from the acquiring entity search criteria and use the received search criteria and the realtor profile data to generate a search result list; that satisfies at least one search criterion and satisfies at least one realtor metric;  send the search result list to the acquiring entity; receive a request for a selected realtor;  23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor, and enable at least one step to be executed or initiated with the financial institution).
Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., interacting with one or more realtors, interacting with acquiring entities, and communication with a financial institution; receive financial data and personal profile data; store realtor profile data comprising a plurality of metrics; provide a realtor search tool to receive search criteria; receive from the acquiring entity search criteria and use the received search criteria and the realtor profile data to generate a search result list; that satisfies at least one search criterion and satisfies at least one realtor metric;  send the search result list to the acquiring entity; receive a request for a selected realtor;  23577200.1provide controlled access to the 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
	The judicial exception is not integrated into a practical application because the claims recite additional elements of a device and non-transitory computer readable medium for interfacing acquiring entities and realtors comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: provide via the communications module an electronic platform comprising a first interface [for interacting with one or more realtors], a second interface [for interacting with acquiring entities via acquiring entity electronic communication devices], a third interface [for communication with a financial institution computing system], [transmitting and receiving] a plurality of signals, a database, and [enabling at least one step to be] electronically executed or electronically initiated [with 
	FIG. 1 illustrates an exemplary computing environment 8. In one aspect, the computing environment 8 may include a realtor referral and interface platform 10 (referred to as "the platform 10" hereinafter), one or more client devices 12, and a communications network 14 connecting one or more components of the computing environment 8. The computing environment 8 may also include one or more realtor devices 20. In the example shown in FIG. 1, N realtor devices 20 are shown and each realtor device 20 may be associated with one or more realtors (e.g., one or more realtors practicing within a same real estate office). Each realtor participating in the computing environment 8 has or has access to a realtor device 20 in order to interface with the platform 10. (0032)
	The computing environment 8 may also include a financial institution system 16 (e.g., commercial bank) that provides financial services accounts to users and processes financial transactions associated with those financial service accounts. While several details of the financial institution system 16 have been omitted for clarity of illustration, shown in FIG. 1 is a datastore (also referred to as a database, memory or memory element) that stores financial data 18. (0033)
	The computing environment 8 may also include a datastore 22. In the example shown in FIG. 1, the datastore 22 may be used to store client profile data 24 and realtor data 26. (0034)
	It can be appreciated that the datastore 22 is shown separately from the platform 10 for illustrative purposes only and may also be at least partially stored within a database, memory, or portion thereof within the platform 10. It can also be appreciated that while the platform 10 and financial institution system 16 are shown as separate entities in FIG. 1, they may also be part of the same system. (0036)
	In certain aspects, client device 12 can include, but is not limited to, a personal computer, a laptop computer, a tablet computer, a notebook computer, a hand-held computer, a personal digital assistant, a portable navigation device, a mobile phone, a wearable device, a gaming device, an embedded device, a smart phone, a virtual reality device, an augmented reality device, third party portals, an automated teller machine (ATM), and any additional or alternate computing device, and may be operable to transmit and receive data across communication network 14. (0037)
	platform 10 may be one or more computer systems configured to process and store information and execute software instructions to perform one or more processes consistent with the disclosed embodiments… platform 10 may represent or be part of any type of business entity. For example, platform 10 may be a system associated with a commercial bank (e.g., financial institution system 16), a retailer, or some other type of business. (0039)
	In FIG. 2, an example configuration of the platform 10 is shown. In certain embodiments, the platform 10 may include one or more processors 30, a 

	Additionally, the specification describes the system and components in broad, functional terms (0004-0007, 0013-0016, 0020-0022, 0035, 0038, 0040, 0042-0043, 0045-0046, 0050-0059, 0066-0067, 0080, 0082, 0085, Fig. 1, Figs. 2-4).
	The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
	As such, the additional elements of claims 1, 12, and 17 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claims 2, 4, 5, 6, 8-14, 16, 18, and 19 merely further embellish the abstract idea as related to transmitting and receiving information.  The claims do not add anything significant to the abstract idea.
	Claims 3, 7, 17 merely further embellish the abstract idea as related to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis. The claims do not add anything significant to the abstract idea.

	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui (U.S. Patent Application Publication 20190080425), in view of Trailer (United States Patent Publication 20140278827).
	Regarding claims 1, 15, and 20, independent claims 1, 15, and 20 are substantially similar and will be addressed initially, wherein the discussion of claim limitations apply to the substantially similar limitations of the independent claims. Substantially similar dependent claims will be addressed together, as indicated.
	Bui — which is directed to a system and method for providing on-demand real estate related products and services — discloses:
	Regarding claims 1, 15, and 20:
	(claim 1) A device for interfacing acquiring entities and realtors, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to:
	(claim 15) A method of interfacing acquiring entities and realtors, the method comprising:
	(claim 20) A non-transitory computer readable medium for interfacing acquiring entities and realtors, the computer readable medium comprising computer executable instructions for:
	(claims 1/15/20): provide via the communications module an electronic platform comprising a first interface for interacting with one or more realtors, a second interface for interacting with acquiring entities via acquiring entity electronic communication devices, and
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); the on-demand real estate service provider matching system (ODRESP system) may include computer-readable instructions stored in one or more memory devices of the one or more service requester computing devices, one or more service provider computing devices…an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the computing devices and/or mobile computing one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029)]
	a third interface for communication with a financial institution computing system;
	[the system may interface with a number of external servers or computing devices, including e-commerce servers (0028, Fig. 1A); finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents; one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A; see also 0028, 0079, 0080)] This teaches or suggests an interface for communication with a financial institution computing system.
 	receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform
	[finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the real estate agent matching database servers with information regarding one or more real estate agents and/or one or more real estate buyers (0060, Fig. 1A, Fig. 8; see also 0023, 0028, 0071, 0079); real estate service providers may include escrow agents, lending agents, title company representatives, etc. (0020); generate and communicate invoices to real estate users or service requesters (0102); store relevant parameters, measurements, value and/or data in one or more ODRESP database servers… one or more data sources may provide and/or store data, measurements, and/or profile values in one or more determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.) (0025)] This disclosure teaches or suggests receiving financial data (i.e., user’s income) and personal profile data (i.e., user’s demographic, age, income, etc.) associated with real estate buyers from a financial computing system.
	Additionally, Bui further discloses:
	and a second signal including personal profile data for each acquiring entity associated with the electronic platform; 
	[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030); the system may utilize a real estate agent profile, a real estate buyer profile, social media profiles (0030, 0078, 0091, 0092; see also 0025); information, parameters, data, and/or profile values may be obtained and updated from one or more publicly available databases, one or more proprietary databases, and one or more social network servers or social network databases (0023, 0052, 0060, Fig. 8; see also 0028, 0071, 0078, 0079, 0085); the real estate services real time recommendation module 410 may utilize all, a portion of or some of this available digital identification data, parameters or measurements to 1) form or generate a list of recommended real estate products or services; 2) establish a more complete user profile and update the user profile (0093)] This teaches or suggests storing profiles for users, service requesters, service providers and/or agents comprising relevant 
	store a database of realtor profile data for each of a plurality of the realtors, the realtor profile data comprising a plurality of metrics; 
	[users, service requesters, service providers and/or agents may register, signup and create secure and password protected accounts and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents (0030; see also 0026, 0031, 0039, 0049, 0059, 0060, 0068, 0069, 0078, Fig. 3); the ODRESP software application and system may access and download information, parameters, data and/or measurements from professional affiliations and governance groups such as the California Bureau of Real Estate…these organizations may keep relevant affiliation and/or license information and data in databases, which may be accessed and download to the ODRESP software and/or system…gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals. In embodiments, the publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system (0023)]
	provide via the second interface of the communications module a realtor search tool to receive search criteria; receive via the second interface of the communications module a third signal from the acquiring entity including search criteria and use the received search criteria and the realtor profile data to generate a search result list comprising at least one recommended realtor that satisfies at least one search criterion and satisfies at least one realtor metric; send via the second interface of the communications module a fourth signal including the search result list to the acquiring entity electronic communication device;
	[an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents (0021; see also 0029, 0032, 0054, 0073); parameters entered by the users to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters) (0030; see also 0032); determine, select and/or display a list of recommended real estate agents based on a variety of factors, account parameters, and user selection criteria (0039, 0078; see also 0026, 0036, 0043, 0054, 0059, 0073, 0080, 0082)]	 
	receive via the second interface of the communications module a fifth signal including a request for a selected realtor;
	[the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application (0043; see also 0025, 0037, 0059, 0063, 0073, 0081, 0083, claim 1, claim 3)]
	 23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module, and 
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)] This teaches or suggests provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module in order to generate and qualify leads, wherein the user [agent] may select a service they are interested in (i.e., select a buyer based on buyer financial data and personal profile data).  As described by Bui, the user may be an agent or a buyer, wherein the agent may input criteria, such as demographics, age, income, etc., to ensure the leads are qualified (i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data). 
	enable via the third interface of the communications module at least one step in an acquisition process to be electronically executed or electronically initiated with the financial institution computing system, using the first interface or the second interface of the communications module.
services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	While the Examiner asserts Bui teaches the broadest reasonable interpretation of the elements of the claim limitations, as discussed above, in order to expedite compact prosecution, the Examiner introduces Trailer to more specifically address the limitations as related to receiving financial data and personal profile data and providing controlled access to the financial data and the personal profile data to the selected realtor.
	Trailer — which is directed to a network-based real estate marketplace database and brokerage metrics — discloses (while other portions of the limitations are cited below to provide context for the disclosed prior art, the portion in italics is what is particularly being addressed): 
receive via the third interface of the communications module 	a first signal including financial data and a second signal including personal profile data for each acquiring entity associated with the electronic platform; 
	 23577200.1provide controlled access to the financial data and the personal profile data to the selected realtor via the first interface of the communications module, and 
	[The brokerage is a real estate business entity that one or more registered agents are associated with. An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
	As described by Trailer, users, including buyers, sellers, agents, brokerages, etc.) must register with the system. Log-in credentials, access to “Active” buyer information, and agents enabling access to relevant buyer information teaches or suggests controlling access to buyer information to the selected realtor. In addition, the client detail page listing the name of the buyer and if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan and displaying a value of how much the buyer can afford teaches or suggests financial data and the personal profile data. As such, the disclosure of Trailer, particularly in view of the disclosure of Bui, teaches or suggests providing controlled access to the financial data and the personal profile data to the selected realtor [via the first interface of the communications module].
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bui teaches a system and method for providing on-demand real estate related products and services. Trailer teaches a network-based real estate marketplace database and brokerage metrics.
	The difference between Trailer and Bui is that, while Bui teaches generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar i.e., the agent may input criteria to qualify buyers based on financial data and personal profile data, wherein income may be interpreted as financial data and a buyer’s demographics and age may be interpreted as personal profile data), Trailer more specifically addresses the limitations as related to receiving financial data and personal profile data and providing controlled access to the financial data and the personal profile data to the selected realtor.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Trailer to Bui would simply incorporate the known method of a network-based real estate marketplace database and brokerage metrics as taught by Trailer with the a system and method for providing on-demand real estate related products and services as taught by Bui in order to let the real estate agent see the most relevant information about her clients as efficiently as possible (Trailer 0074; see also 0078, 0087, 0089-0094, 0097-0098).
	Since the functionalities of the elements of the system and method disclosed by Trailer and the functionalities of the elements of the system and method disclosed by Bui do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of network-based  Trailer) with the system and method for providing on-demand real estate related products and services (as taught by Bui) in order to let the real estate agent see the most relevant information about clients as efficiently as possible. 

	Regarding claims 2 and 16, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: provide the plurality of realtors with limited access to the financial and personal profile data to vet at least one acquiring entity according to financial viability.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025)]
	Additionally, Trailer further discloses:
	[The brokerage is a real estate business entity that one or more registered agents are associated with. An administrator for a brokerage may be a registered agent who has separate log-in credentials… the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098); In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
	The motivation and rationale described in addressing claims 1 and 15 applies here, as well.

	Regarding claims 3 and 17, the combination of Bui and Trailer teaches the limitations of claims 2 and 16.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
receive via the communications module a sixth signal including a request to omit a particular realtor from recommendations provided to at least one acquiring entity based on the vetting.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)… real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents (0044)
	The motivation and rationale referenced in addressing claims 2 and 16 applies here, as well.

	Regarding claim 4, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Trailer further discloses:
	wherein the data provided to the selected realtor comprises data associated with a mortgage pre-approval.  
	[financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119)]


	Regarding claim 5, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises initiating a mortgage approval process with the financial institution computing system.  
	[generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	The motivation and rationale described in addressing claim 1 applies here, as well.

	Regarding claim 6, The device of claim 5, 
	The combination of Bui and Trailer teaches the limitations of claim 5.
	Bui further discloses:
	wherein the at least one step in the acquisition process comprises a home appraisal associated with the mortgage approval process.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser (0027)]
	The motivation and rationale referenced in addressing claim 5 applies here, as well.

	Regarding claim 7, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
store home search data for at least one acquiring entity; and 
	[if the real estate user is interested in searching for available homes for sale, a user interface of the ODRESP software application may display attributes, classification search parameters, selection and search criteria that include parameters most relevant for that real estate service (0033); a real estate user (or service requester) may also save any real estate product or real estate service as a "favorite" in the user profile (0038; see also 0059, 0078, 0091)]
	provide access to the home search data to the selected realtor via the first interface of the communications module, to assist in a home buying process.  
	[generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)…real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); using buyer search history to aid in selecting and recommending an agent (0059)]
	The motivation and rationale described in addressing claim 1 applies here, as well.

	Regarding claims 8 and 18, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
increase access to the financial and personal profile data for the selected realtor in response to at least one event.  
	[notify the selected real estate agent and allow the selected agent a limited amount of time to accept or reject the request (0043; see also 0037, 0058); generating and qualifying leads based on determining an agent’s effectiveness working as a consultant to the user based on the agent having experience interacting with similar user profiles (demographic, age, income, etc.)…real estate users and/or real estate agents may select a real estate buying product and service they are interested in (e.g., a viewing of a home) (0025); if the real estate agent rejects the service or meeting 
	Additionally, Trailer further discloses:
	[the agent may enable his or her buyer entries and sellers to be accessed by a brokerage administrator for the brokerage that agent is associated with (0138); the agent sees relevant data about each of her buyers, such as, the name of the buyer 39, the location where the buyer is looking to purchase a property 40, the number of bedrooms and bathrooms the buyer would like 41, 42, and the price range 43. It is readily understood that the relevant information can easily vary. For example, this display can also include the type of dwelling. The purpose of the display content is to let the real estate agent see the most relevant information about her clients as efficiently as possible (0074; see also 0078, 0087, 0089-0094, 0097-0098) ; In order to see a more complete entry, the agent selects the client and the agent navigates to the match detail screen (0078); a client detail page may list if the buyer is a cash buyer or is pre-approved with a mortgage lender for a mortgage loan (0119); for each buyer, a value is displayed for the type of property the buyer is seeking, property attributes, and a value of how much the buyer can afford (0092); agents may sort buyers based on criteria, such as value (0093); financial data associated with a buyer may include whether the buyer may pay in cash and whether the buyer is pre-approved for a loan (0098, 0105, 0119); buyer information may comprise information kept in a private area not accessible to other agents and information kept in a community area that the entire community of registered agents can see (0096-0098); access to buyer data based on buyer status being “Active” or “Inactive” (0117)]
Bui and Trailer, a first agent may not have access to the financial and personal profile data for a buyer, but if the buyer selects the first agent, that selection may be interpreted as an event to increase access to the financial and personal profile data for the first agent in response to at least one event. Additionally, a second agent not initially selected by a buyer may not have access to the financial and personal profile data for a buyer, but if the first agent selected declines, then the buyer may select the second agent, wherein that selection may be interpreted as an event to increase access to the financial and personal profile data for the second agent in response to at least one event.
	The motivation and rationale described in addressing claims 1 and 15 applies here, as well.

	Regarding claim 9, The device of claim 8, 
	The combination of Bui and Trailer teaches the limitations of claim 8.
	Trailer further discloses:
	wherein the at least one event comprises at least one of 
	an agreement to represent the acquiring entity, 
	an instruction or permission provided by the acquiring entity, and 
	a regulatory requirement being satisfied.  
	The limitation above is taught by addressing the substantially similar limitations of claim 8.
	The motivation and rationale referenced in addressing claim 8 applies here, as well.

	Regarding claims 10 and 19, the combination of Bui and Trailer teaches the limitations of claims 1 and 15.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
enable at least one step in a real estate transaction associated with a financing to be executed or initiated using the first or second interface of the communications module.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria…for example, the buyer may be looking to obtain an FHA loan from a credit bureau…the recommendation module may search for lenders that regularly handle FHA mortgages properties in the requested area (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (e.g., the loan may be funded) (0087)]
	The motivation and rationale described in addressing claims 1 and 15 applies here, as well.

	Regarding claim 11, The device of claim 10, 
	The combination of Bui and Trailer teaches the limitations of claim 10.
	Bui further discloses:
	wherein the at least one step in the real estate transaction comprises at least one of a purchase offer, a home inspection, and acquiring home insurance.  
	[real estate buying products and services may include services or products required to engage in and complete a real estate transaction or viewing including but not limited to: selecting and scheduling a lender, selecting and scheduling a home inspector, and selecting and scheduling a real estate appraiser, selecting a title company, selecting an escrow agent and/or other similar real estate services (0027); generate one or more recommended real estate service providers that meet the real estate requesters' criteria (0080); in step 891, the real estate service provider may perform the service requested by the service requested (e.g., either at the property or in offices or home offices). In embodiments, in step 892, the service that was requested may be completed by the service provider (0087)]
	The motivation and rationale referenced in addressing claim 10 applies here, as well.

	Regarding claim 12, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
obtain realtor feedback via the second interface of the communications module; and 
update the database of realtor profile data according to the feedback.  
	[a real estate buyer computing device may also send a feedback message and/or notification to the one or more database servers to update different records and/or parameters or information regarding the real estate buyer and/or the real estate service provider (0065, 0084); the ODRESP software management layer 735 may comprise a rating and feedback module 770 where a real estate user may provide feedback and/or a rating value for a real estate agent and/or another real estate service provider (0102); real estate agent rating may also be utilized to update a real estate agent's transaction history, a ratings history, and/or a real estate agent's profile, among other characteristics (0068, 0069)]
	The motivation and rationale described in addressing claim 1 applies here, as well.

	Regarding claim 13, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a document sharing tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[a billing module 740 may generate invoices and communicate these to real estate users or service requesters and/or real estate agents or service providers who utilize the ODRESP software and/or system (0102); additional functionality may include document processing (0115)]


	Regarding claim 14, The device of claim 1, 
	The combination of Bui and Trailer teaches the limitations of claim 1.
	Bui further discloses:
	wherein the computer executable instructions further cause the processor to: 
provide via the communications module a communication tool between the realtors and the acquiring entities that uses the first and second interfaces.  
	[inefficiencies in the home buying process may be alleviated by obtaining real time positional measurements, personal characteristics and parameters, and environmental conditions from a variety of sources, analyzing these obtained measurements, parameters and conditions and automatically linking interested parties in an efficient manner (e.g., in real time or on-demand) (0003); an ODRESP mobile computing device software application (i.e., running and being executed on a smartphone, a tablet, a wearable computing device, a laptop computing device, a desktop computing, etc.) may be utilized by the users and/or agents…the mobile computing device running and/or executing the ODRESP software may comprise one or more processors, one or more memory device, computer-readable instructions stored in the one or more memory devices and executable by the one or more processors to perform functions and features described herein. In embodiments, the computing devices and/or mobile computing devices may further comprise one or more displays (0021, 0030, 0032, Fig. 1A, Fig. 9; see also 0020, 0029)]
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patterson, US Patent Application Publication 20060271474, teaches enhancing real estate transactions.
Mahoney, US Patent Application Publication 20080103963, teaches loan organization and underwriting.
Graboske, US Patent Application Publication 20110258127, teaches creating an electronic appraisal report and auditing system.
Frazier, US Patent Application Publication 20120278243, teaches determining appraisal accuracy.
Frazier, US Patent Application Publication 20130290195, teaches determination of appraisal accuracy.
Hollister, US Patent Application Publication 20140156457, teaches facilitating the processing of real estate information.
Trailer, US Patent Application Publication 20140279590, teaches network-based real estate market database and agent metrics.
Trailer, US Patent Application Publication 20140279591, teaches network-based real estate market database and agent metrics.
Hickey, US Patent Application Publication 20150019378, teaches facilitating interaction between buyers, sellers, and real estate agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LANCE WILLIAM. WHITE
Examiner
Art Unit 3689



/LANCE WILLIAM WHITE/Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689